  Case: 1:17-md-02804-DAP Doc #: 2639 Filed: 09/25/19 1 of 6. PageID #: 415283



                        IN THE UNITED STATES DISTRICT COURT

                        FOR THE NORTHERN DISTRICT OF OHIO



 IN RE: NATIONAL PRESCRIPTION                          MDL NO. 2804
 OPIATE LITIGATION
                                                       Civ. No. 1:17-md-02804-DAP

 THIS DOCUMENT RELATES TO:                             JUDGE POLSTER
 Track One Cases



                      MCKESSON CORPORATION’S WITNESS LIST

       Pursuant to Federal Rule of Civil Procedure 26, Defendant McKesson Corporation

(“McKesson”) hereby discloses the following witnesses who may testify on its behalf, subject to

how the Plaintiffs’ evidence is presented at trial. This list is in addition to those witnesses

identified on the Defendants’ Joint Witness List and in addition to witnesses that may be played

as part of McKesson’s videotaped designations or counter-designations. McKesson reserves the

right to amend, supplement, or otherwise modify these disclosures if new or modified

information is provided at any point. McKesson also reserves the right to supplement and/or to

amend this list with any witnesses identified on any party’s witness lists, including any party

who later settles or is severed or dismissed. McKesson further reserves the right to supplement

and/or to amend this witness list in response to rulings of the Court on pretrial motions.


       A.      McKesson Corporation Witnesses

               1.      Gary Boggs, Vice President of Regulatory Affairs and Compliance at

                       McKesson and former DEA official.




                                                   1
Case: 1:17-md-02804-DAP Doc #: 2639 Filed: 09/25/19 2 of 6. PageID #: 415284



                       Areas of Testimony: Mr. Boggs may testify about matters within

                       his responsibility and knowledge as Vice President of Regulatory

                       Affairs and Compliance at McKesson and on matter related to his

                       previous relevant employment, including matters within his

                       responsibility and knowledge from his time working at the DEA.


          2.    Gene Cavacini, Senior Vice President and Chief Operating Officer for

                McKesson’s Pharmaceutical Distribution business.


                       Areas of Testimony: Mr. Cavacini may testify about matters within

                       his responsibility and knowledge as Senior Vice President and

                       Chief Operating Officer for US Pharma and on matters related to

                       his previous relevant employment.


          3.    William de Gutierrez Mahoney, Director of Regulatory Affairs.


                       Areas of Testimony: Mr. Mahoney may testify about matters

                       within his responsibility and knowledge as a Director of

                       Regulatory Affairs and on matters related to his previous relevant

                       employment.


          4.    Gary Hilliard, Director of Regulatory Affairs (former).


                       Areas of Testimony: Mr. Hilliard may testify about matters within

                       his responsibility and knowledge as a Director of Regulatory

                       Affairs and on matters related to his previous relevant

                       employment.

                                         2
Case: 1:17-md-02804-DAP Doc #: 2639 Filed: 09/25/19 3 of 6. PageID #: 415285



          5.    Tracy Jonas, Director of Operational Excellence and former Director of

                Regulatory Affairs.


                       Areas of Testimony: Mr. Jonas may testify about matters within

                       his responsibility and knowledge as the Director of Operational

                       Excellence and on matters related to his previous relevant

                       employment.


          6.    Michael Oriente, Director of Regulatory Affairs.


                       Areas of Testimony: Mr. Oriente may testify about matters within

                       his responsibility and knowledge as Director of Regulatory Affairs

                       and on matters related to his previous relevant employment.


          7.    Blaine Snider, Distribution Center Manager.


                       Areas of Testimony: Mr. Snider may testify about matters within

                       his responsibility and knowledge as Distribution Center Manager

                       of McKesson’s Newcastle, PA, distribution center and on matters

                       related to his previous relevant employment.


          8.    Donald Walker, Former Senior Vice President of Distribution Operations.


                       Areas of Testimony: Mr. Walker may testify about matters within

                       his responsibility and knowledge as Senior Vice President of

                       Distribution Operations and on matters related to his previous

                       relevant employment.


                                         3
Case: 1:17-md-02804-DAP Doc #: 2639 Filed: 09/25/19 4 of 6. PageID #: 415286



    B.    Expert Witnesses

          1.    Carlos Aquino, Founder and Compliance Consultant at PharmaDiversion

                LLC and former DEA Diversion Investigator.


                       Areas of Testimony: Mr. Aquino may testify about his opinions

                       detailed in his expert report and on matters concerning his

                       knowledge, skill, experience, education, and training.


          2.    Peter Boberg, Ph.D., Vice President at Charles River Associates.


                       Areas of Testimony: Dr. Boberg may testify about his opinions

                       detailed in his expert report and on matters concerning his

                       knowledge, skill, experience, education, and training.


          3.    Justin Victoria, M.B.A., M.S., founder and owner of JR Victoria

                Consulting LLC.


                       Areas of Testimony: Mr. Victoria may testify about his opinions

                       detailed in his expert report and on matters concerning his

                       knowledge, skill, experience, education, and training.




                                         4
 Case: 1:17-md-02804-DAP Doc #: 2639 Filed: 09/25/19 5 of 6. PageID #: 415287



September 25, 2019                 Respectfully submitted,



                                          s/ Geoffrey Hobart
                                          Geoffrey E. Hobart
                                          Mark Lynch
                                          COVINGTON & BURLING LLP
                                          One CityCenter
                                          850 Tenth Street NW
                                          Washington, DC 20001
                                          Tel: (202) 662-5281
                                          ghobart@cov.com
                                          mlynch@cov.com

                                          Counsel for Defendant McKesson
                                          Corporation




                                      5
  Case: 1:17-md-02804-DAP Doc #: 2639 Filed: 09/25/19 6 of 6. PageID #: 415288



                               CERTIFICATE OF SERVICE

       I, Geoffrey E. Hobart, hereby certify that the foregoing document was served via the

Court’s ECF system to all counsel of record.

                                                   /s/ Geoffrey E. Hobart

                                                           Geoffrey E. Hobart




                                               6
